      Case 2:20-cr-00157-GMS Document 37 Filed 03/12/20 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     BENJAMIN GOOD
 5   New York State Bar #5415914
     Asst. Federal Public Defender
 6   Attorney for Defendant
     benjamin_good@fd.org
 7
                      IN THE UNITED STATES DISTRICT COURT
 8
                                 DISTRICT OF ARIZONA
 9
10   United States of America,                         CR-20-00157-PHX-GMS
11                Plaintiff,                             AMENDED
                                                 MOTION TO CONTINUE TRIAL
12         vs.                                     and MOTION TO EXTEND
                                                 PRETRIAL MOTION DEADLINE
13   Davionte Markwon Stephens,
                                                            (First Request)
14                Defendant.
                                                     (Defendants Not in Custody)
15
16
17
                  Defendant Davionte Markwon Stephens, through the undersigned
18
     counsel, respectfully requests that this Court extend the time for filing of pretrial
19
     motions for a period of at least sixty (60) days from the current date of March 25,
20
     2020. In addition, Mr. Stephens requests that the Court continue the trial date for a
21
22
     period of at least sixty (60) days from the current date of April 7, 2020. Additional

23   time will be necessary for defense counsel to review the discovery, investigate the

24   case, engage in plea negotiations, prepare for trial, and render the effective
25   assistance of counsel to Mr. Stephens.
26                Mr. Stephens further requests that any subpoenas previously issued
27   and served in this matter remain in effect and that any party who served a subpoena
28   be required to advise the witness of the new trial date.
      Case 2:20-cr-00157-GMS Document 37 Filed 03/12/20 Page 2 of 2




 1               Assistant U.S. Attorney Jennifer LaGrange indicates that the

 2   government has no objection to the requested continuances. Celian Rumann,
 3   counsel for the co-defendant, indicates that the co-defendant has no objection to
 4   the requested continuances and joins Mr. Stephens’s motion.
 5               Excludable delay under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv) may
 6   result from this motion or from an order based thereon.
 7                      Respectfully submitted: March 12, 2020.
 8
                                     JON M. SANDS
 9                                   Federal Public Defender
10
                                      s/Benjamin Good
11
                                     BENJAMIN GOOD
12                                   Asst. Federal Public Defender
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
